Exhibit 10.3

 

[g340111kxi001.jpg]

 

November 2, 2015

 

Bradley Paulsen

[STREET ADDRESS DELETED]

Atlanta, GA [ZIP CODE DELETED]

 

Dear Brad,

 

Congratulations!  This will confirm HD Supply’s offer of Vice President, Process
Improvement effective November 16, 2015.  In your role, you will report directly
to me. We are thrilled to have you join the HD Supply team, driving customer
success and value creation!

 

HD Supply strives to create a challenging and rewarding environment where our
associates can build their best lives.  With endless opportunities to grow, we
come together as One Team to drive excellence within ourselves and the company. 
We’re incredibly proud of all HD Supply has accomplished, and we know our
associates are the reason we’ve been so successful.

 

Please find below the details of the offer being extended to you.

 

This position is full time. Your initial base annual salary will be $220,000
payable in equal bi-weekly installments, which will be subject to applicable
tax, voluntary and court-ordered withholding.  Your pay location and method of
payment will be via direct deposit to a financial institution of your choice;
please consult with your HR Partner if an alternative payment method is desired.

 

In addition to your base salary, you will participate in the Annual Incentive
Plan, which provides a target incentive of 40% of your base salary. Your actual
payout will be calculated based on performance which may include Company
performance, line of business performance and/or individual performance. 
However, for 2015 only, the incentive amount will be guaranteed in the amount of
$65,000, payable in March 2016.  To be eligible for payment of any incentive,
you must be employed on the day on which the incentive is paid.  The Company
reserves the right to change these plans at any time.

 

Additionally, you will be eligible to receive a one-time sign on bonus in the
total amount of $60,000 payable over two payments.  The first payment will be
made by March 31, 2016 in the amount of $40,000 and the final payment will be
made by March 31, 2017 in the amount of $20,000.  Payment of the sign on bonus
is contingent upon your employment with HD Supply on a continuous basis from
your hire date through March 31, 2017.

 

In addition to your base salary, Annual Incentive Plan, and sign-on bonus, you
have also been selected to participate in the Management Equity Plan (MEP),
subject to Board approval.  You will be provided an opportunity to receive a
one-time equity award in the form of stock options and/or restricted shares
valued at $220,000 at the compensation committee meeting scheduled for
November 2015.  This equity grant will vest pro rata over four years beginning
after the board approval.  The number of shares of options and/or restricted
stock will be based on the price of the stock at the time of the official
grant.  We will provide a copy of the award agreement to you once the actual
grant has been made.

 

In this position, you will also be eligible to receive annual equity grants as
part of the Management Equity Plan valued between 35% and 55% of your annual
salary, subject to board approval.  The annual equity grants are typically
provided during Q1 of each fiscal year.  The annual grants will also vest pro
rata over four years beginning after board approval.  The number of shares of
options and/or restricted stock will be based on the price of the stock at the
time of the official grant.  We will provide a copy of the award agreement to
you once the actual grant has been made.

 

--------------------------------------------------------------------------------



 

Our standard vacation policy will be waived and you will be entitled to up to
three (3) weeks of vacation during your first though fourth year of employment
with HD Supply.

 

You agree that, during the time you are employed by the Company and for a period
of one (1) year following the date your employment is terminated (“Termination
Date”), regardless of the reason, you will not, directly or indirectly,
(i) solicit or attempt to solicit any business from any of the Company’s
customers or suppliers related to the HD Supply’s Business existing as of the
date of your termination or during the one-year period prior to the date of your
termination with whom you had material contact, including any actively sought
perspective customers or suppliers of the HD Supply’s Business, for the purposes
of providing products or services that are competitive with those provided by
the HD Supply’s Business; or (ii) solicit any person or entity who is an
employee of the Company to terminate his, her, or its relationship with the
Company without prior written approval of a duly authorized officer of the
Company.

 

You also agree that you will not, for a period of one (1) year following the
Termination Date (“Non-competition Period”), enter into or maintain an
employment, contractual, or other relationship, either directly or indirectly,
to provide services in the same or similar manner as you perform for the Company
to any company or entity engaged in any way in a business that competes directly
or indirectly with the Company, its parents, subsidiaries, affiliates or related
entities, in any state in which you have worked for the Company prior to the
Termination Date.

 

This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time.

 

 

Sincerely,

 

 

 

/S/ WLLIAM STENGEL

 

 

 

William Stengel

 

SVP, Strategic Business Development and Investor Relations

 

 

 

WS/clw

 

 

 

 

 

Enclosures

 

pc:

Deirdre Force

 

 

 

I accept this offer of employment.

 

 

/S/ BSP

 

11/2/2015

Bradley Paulsen

 

Date

 

--------------------------------------------------------------------------------